COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  JAMES LEE SWEED, 


Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00062-CV
AN ORIGINAL PROCEEDING

IN MANDAMUS

MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator James Lee Sweed asks this Court to issue a writ of mandamus against the
Honorable Gonzalo Garcia, Judge of the 210th District Court, El Paso County, Texas, to compel
the trial court to rule on his motion for summary judgment in cause number 2007-2271.
Mandamus is an extraordinary remedy, avalibile only to correct a clear abuse of discretion when
no other adequate remedy exists at law.  See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)
(orig. proceeding).  Based on the record before us, we are unable to conclude that Respondent
has clearly abused his discretion or that Realtor is without an alternative remedy at law. 
Therefore, the petition for writ of mandamus is denied. 
February 21, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.